SHAW, J.
We have for review State v. Baker, 713 So.2d 1027 (Fla. 2d DCA 1998), wherein the district court certified:
What factors must be proven by a preponderance of the evidence to establish that the need for payment of restitution outweighs the need for a prison sentence to justify a downward departure sentence?
Id. at 1028. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. We recently answered this question in Banks v. State, 732 So.2d 1065 (Fla.1999). We quash Baker and remand for proceedings consistent with Banks.
It is so ordered.
*993HARDING, C.J, WELLS, ANSTEAD and PARIENTE, JJ., and OVERTON and KOGAN, Senior Justices, concur.